 1 Shaun Setareh (SBN 204514)
            shaun@setarehlaw.com
 2 Thomas Segal (SBN 222791)
 3 Williamthomas@setarehlaw.com
           M. Pao (SBN 219846)
 4 SETAREHwilliam@setarehlaw.com
               LAW GROUP
   315 South Beverly  Drive, Suite 315
 5 Beverly Hills, California  90212
 6 Telephone:
   Facsimile:
                   (310) 888-7771
                   (310) 888-0109
 7 Attorneys for Plaintiff,
 8 JOHN UTNE and CLASS MEMBERS
 9                              UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11
     JOHN UTNE, on behalf of himself, all others   Case No.3:16-cv-01854-RS
12   similarly situated, and the general public,
13                 Plaintiff,                      JOINT STIPULATION AND ORDER TO
14                                                 EXTEND EXPERT DEADLINES,
     vs.                                           DEFENDANT’S
15                                                 DECERTIFICATION MOTION
     HOME DEPOT U.S.A., INC., a Delaware           BRIEFING DEADLINES AND HEARING
16   corporation; and DOES 1-50, inclusive,        ON MOTION TO DECERTIFY
                                                   AS MODIFIED BY THE COURT
17                 Defendants.
18
                                                   Action Filed: March 8, 2016
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES AND HEARING ON MOTION TO DECERTIFY
                                              JOINT STIPULATION
 1
            This Joint Stipulation to extend expert deadlines, Defendant’s decertification motion briefing
 2
     deadlines, hearing on motion to decertify and pretrial conference is made by and between Plaintiff
 3
     John Utne (“Plaintiff”) and Defendant Home Depot U.S.A., Inc. (“Defendant”), through their
 4
     respective counsel of record, with reference to the following facts:
 5
            1. Both parties have designated experts for trial.
 6
            2. The parties have met and conferred regarding scheduling issues and need to make some
 7
                changes to the deadlines set in the Court’s order of January 30, 2020 (ECF No. 181). The
 8
                proposed changes to the deadlines are intended to make expert discovery more efficient and
 9
                ensure parties have full access to expert discovery before briefing Defendant’s Decertification
10
                Motion.
11
            3. The requested edits to the deadlines will not require a continuance of the trial date of October
12
                13, 2020.
13
            4. The parties have stipulated to allow ten (10) extra pages per side on the decertification briefing
14
                for the purposes of discussing any objections to the expert reports.
15
            5. Accordingly, the parties respectfully request that the Court adopt the below proposed revised
16
                case deadlines and enter an order permitting the parties ten (10) extra pages per side for the
17
                opposition to and reply in support of Defendant’s decertification motion.
18
19
                                 EVENT                                CURRENT DATE             PROPOSED DATE
20
      Rebuttal and Supplemental Expert Designation Deadline            March 2, 2020              March 16, 2020
21    Parties complete the depositions of the designated experts                  N/A             March 31, 2020
22    Completion of Expert Discovery                                   April 13, 2020              April 13, 2020
23    Plaintiff’s Opposition to Decertification Motion Deadline        March 2, 2020               April 14, 2020
24    Defendant’s Reply ISO Decertification Motion Deadline              April 6, 2020             May 12, 2020
25                                                                       April 2, 2020      May 26, 2020 at 1:30
      Last day for hearing pretrial motions
                                                                                              p.m. or earliest date
26                                                                                          available to the Court
                                                                                            and agreed to by both
27                                                                                                            sides
28                                                                 May 7, 2020, 1:30        May 26, 2020 at 1:30
      Hearing Date for Decertification Motion
                                                                                p.m.          p.m. or earliest date
                                                         -1-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES AND HEARING ON MOTION TO DECERTIFY
                                                                                        available to the Court
 1                                                                                      and agreed to by both
 2                                                                                                       sides

 3                                                                            N/A       May 26, 2020 at 1:30
     Hearing on Objections to experts for purposes of
                                                                                          p.m. or earliest date
 4   Decertification Motion                                                             available to the Court
                                                                                        and agreed to by both
 5                                                                                                        sides
 6                                                                            N/A       May 26, 2020 at 1:30
     Hearing on any pre-trial motions
                                                                                          p.m. or earliest date
 7                                                                                      available to the Court
                                                                                        and agreed to by both
 8                                                                                                        sides
 9         6. To date, the following deadlines in this action have been modified: Stipulation to Continue
10             Initial Case Management Conference and Order granting same (Dkt Nos. 17 and 18);
11             Stipulation to Continue Class Certification Briefing and Hearing and Order granting same (Dkt
12             Nos. 35 ad 36); Stipulation to Continue Briefing and Hearing and Order granting same (Dkt
13             Nos. 110 and 111); Defendant’s Motion to Enlarge Time to Oppose Plaintiff’s Motion for
14             Partial Summary Judgment and Order granting same (Dkt Nos. 122 and 124); Stipulation to
15             Extend Plaintiff’s Deadline to Oppose Motion for Partial Summary Judgment and Order
16             Granting Same (Dkt 130); Stipulation to Extend Expert Deadlines, Defendant’s Decertification
17             Motion Deadline, Pretrial Conference and Trial Date (Dkt 144); Stipulation to Extend Expert
18             Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date (Dkt 151);
19             Stipulation to Set Briefing Schedule and Hearing Date for Defendant’s Motion to Decertify (Dkt
20             155); Stipulation to Extend Expert Deadlines, Defendant’s Decertification Motion Briefing
21             Deadlines, Pretrial Conference, and Trial Date (Dkt. 158); and Stipulation to Extend Expert
22             Deadlines, Defendant’s Decertification Motion Briefing Deadlines, Pretrial Conference, and
23             Trial Date (Dkt. 181).
24         IT IS SO STIPULATED.
25
26
27
28
                                                        -2-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
     DECERTIFICATION MOTION BRIEFING DEADLINES AND HEARING ON MOTION TO DECERTIFY
     Dated: February 26, 2020              SETAREH LAW GROUP
 1
 2
                                           By:___/s/ Shaun Setareh_____________
 3                                               Shaun Setareh
                                                 Attorneys for Plaintiff,
 4                                               John Utne
 5
 6
 7 Dated: February 26, 2020                 Quinn Emanuel Urquhart & Sullivan, LLP

 8
                                           By:    /s/ Shon Morgan
 9                                                  Shon Morgan
                                                    Attorneys for Defendant,
10                                                  Home Depot U.S.A., Inc.
11
12
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
13
     document has been obtained from each of the above signatories.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES AND HEARING ON MOTION TO DECERTIFY
 1                                           ORDER [AS MODIFIED BY THE COURT]

 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following deadlines

 3   and hearing date are entered:

 4                              EVENT                                                DATE

 5   Rebuttal and Supplemental Expert Designation Deadline                           March 16, 2020

 6   Parties complete the depositions of the designated experts                      March 31, 2020

 7   Completion of Expert Discovery                                                   April 13, 2020

 8   Plaintiff’s Opposition to Decertification Motion Deadline                        April 14, 2020

 9   Defendant’s Reply ISO Decertification Motion Deadline                            May 12, 2020
                                                                           May 28, 2020 at 1:30 p.m.
10   Last day for hearing pretrial motions

11                                                                         May 28, 2020 at 1:30 p.m.
     Hearing Date for Decertification Motion
12
13                                                                         May 28, 2020 at 1:30 p.m.
     Hearing on Objections to experts for purposes of motion to
14
     decertify
15   Hearing on any pre-trial motions
                                                                           May 28, 2020 at 1:30 p.m.

16
17          The Court further orders that the parties’ page limitations for briefing on Defendant’s
18   Motion to Decertify shall be increased by five (5) pages per side. Accordingly, Plaintiff shall have
19   thirty (30) pages for its brief in opposition to Defendant’s Motion to Decertify and Defendant

20   shall have twenty (20) pages for its reply brief in support of its Motion to Decertify.

21
          February 27, 2020
22 Dated: ___________________                                ______________________________

23                                                           Honorable Richard Seeborg
                                                             United States District Judge
24
25
26
27
28
                                                       -4-
     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
     DECERTIFICATION MOTION BRIEFING DEADLINES AND HEARING ON MOTION TO DECERTIFY
